Dorp, C. J:—
In this case, Mr. Biggs, attorney for defendants, has entered his name on the appearance docket as attorney —opposite the names of defendants—but has not entered into the consent rule, laid any pretentions or taken any defence as to any particular property.
Mr. Churchman, attorney for plaintiff, moves for judgment because of such failure on the part of defendant to enter into the consent rule and lay pretentions.
*15We do not think judgment should be rendered, but order the defendant to enter into the consent rule at once, and to lay his pretentions by the first rule day in vacation.
The correct procedure is, for the attorney for the defendant to appear, upon filing with the Prothonotary a written paper entering into the consent rule, specifying therein, by general description, for what premises he intends to defend; and shall consent in such rule to confess upon the trial, as well as lease, entry and ouster, that the defendant (if he defends as tenant, or in case he defends as landlord then his tenant), was at the time of the service of the declaration, in possession of such premises in pursuance of Par. 2, Rule 9, Rules of Court.